Case 6:20-cv-00544-ADA Document 31-4 Filed 10/30/20 Page 1 of 2




               Exhibit D
        Case 6:20-cv-00544-ADA Document 31-4 Filed 10/30/20 Page 2 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                   §    CIVIL ACTION 6:20-cv-00533-ADA
 BRAZOS LICENSING AND                          §    CIVIL ACTION 6:20-cv-00534-ADA
 DEVELOPMENT,                                  §    CIVIL ACTION 6:20-cv-00535-ADA
           Plaintiff,                          §    CIVIL ACTION 6:20-cv-00536-ADA
                                               §    CIVIL ACTION 6:20-cv-00537-ADA
                                               §    CIVIL ACTION 6:20-cv-00538-ADA
 v.                                            §    CIVIL ACTION 6:20-cv-00539-ADA
                                               §    CIVIL ACTION 6:20-cv-00540-ADA
                                               §    CIVIL ACTION 6:20-cv-00541-ADA
 HUAWEI TECHNOLOGIES CO.,                      §    CIVIL ACTION 6:20-cv-00542-ADA
 LTD. and HUAWEI                               §    CIVIL ACTION 6:20-cv-00543-ADA
 TECHNOLOGIES USA INC.,                        §    CIVIL ACTION 6:20-cv-00544-ADA
            Defendants.                        §


                            [DRAFT] MARKMAN PROCEDURE

      Pursuant to the Court’s Order Governing Proceedings, and the limits on the number of claim

terms to be construed and page limits for Markman briefs contained therein, the following

grouping of the twelve cases and the patents asserted therein will apply for purposes of the

Markman proceedings, as if the groups below were individual cases:

              Group 1:
       The -537 and -539 cases;
              Group 2:
       The -541 and -544 cases;
              Group 3:
       The -540, -543, -533, and -535 cases;
              Group 4
       The -534, -538, -536, and -542 cases.
